IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009
                                     No. 09-50289
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

LACHARLES WILLIAMS,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:08-CR-427-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Lacharles Williams presents
arguments that he concedes are foreclosed. See United States v. DeLeon, 170
F.3d 494, 499 (5th Cir. 1999) (rejecting Commerce Clause challenge to felon-in-
possession-of-a-firearm statute, 18 U.S.C. § 922(g)); United States v. Rawls, 85
F.3d 240, 242 (5th Cir. 1996) (same). The Government’s motion for summary
affirmance is GRANTED, and the judgment of the district court is AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.